Citation Nr: 1716901	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-36 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service connected migraine headaches.

2.  Entitlement to a disability rating in excess of 10 percent for service connected residuals of a left ankle scar.

3.  Entitlement to a disability rating in excess of 10 percent for service connected residuals of surgery for a left club-foot deformity.

4.  Entitlement to an earlier effective date prior to October 22, 2012 for the grant of entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to October 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from  several rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2005, the RO granted service connection for residuals of left club-foot surgery.  

In January 2009, the RO granted service connection for migraines at a noncompensable rating, a left ankle scar at a noncompensable rating, and increased the evaluation for the left club foot to 10 percent effective March 10, 2008.  In July 2009, the Veteran filed a Notice of Disagreement.  In July 2010, the RO issued a Statement of the Case (SOC).

In August 2010, the RO increased the evaluation for migraines to 30 percent effective March 10, 2008, increased the rating for left club foot to 10 percent effective March 10, 2008 and then 20 percent from April 30, 2010, and increased the evaluation for the left ankle scar to 10 percent effective April 20, 2010.  In a separate rating decision in August 2010, the RO denied TDIU.  

In September 2010, the Veteran filed a Substantive Appeal on all of the issues listed in the SOC.

In October 2010, the Veteran filed a Notice of Disagreement.  A Supplemental Statement of the Case (SSOC) was issued in March 2014.  

In March 2014, the RO granted TDIU effective October 22, 2012.  In April 2014, the Veteran filed a Notice of Disagreement with respect to the effective date of TDIU.  

In July 2014, the Board remanded these issues in order to schedule a hearing, as the Veteran indicated on her Substantive Appeal that she wished to have a hearing, but nothing was scheduled prior to certification to the Board.  In November 2015, the Veteran withdrew her request for a hearing.

In February 2016, the Board remanded these issues again for additional evidentiary development, including new VA examinations.

In February 2017, the RO issued another SSOC following the Board remand.  The Veteran filed a Substantive Appeal in March 2017, which contested all of the issues in the SSOC, added the omitted issue of the effective date for TDIU, and requested a videoconference hearing at a local VA office.  To date, no hearing has been scheduled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing in her March 2017 Substantive Appeal.  As that request has not been fulfilled, an additional remand is necessary to schedule the hearing.  She should be scheduled for a hearing at her local RO as soon as possible.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing at her local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file. Once the Veteran has been afforded the requested hearing, or in the event that she withdraws her hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

2.  The RO should also issue a SSOC regarding the claim of an earlier effective date of TDIU as that issue remains on appeal.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



